DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18, lines 7 through 8, the examiner is unclear on the meaning of the phrase “perform monitored activity… to the management system.” The examiner believes the phrase may be intended to read “provide monitored activity… to the management system” as in claim 1.
As to claims 19 and 20, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 18 discussed above.
Allowable Subject Matter
Claims 1-17 and 21-24 are allowed.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AlSaeed, United States Patent No. 9,239,717 B1 discloses the enhanced redeployment of web applications that are candidates for redeployment after initial redeployment, but does not disclose determining which services to redeploy based on monitored activity during a failure to connect to a management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 8 AM to 4 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
11/21/2022